                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES--GENERAL


Case No. EDCV 19-0103-R (JPR)                   Date: August 28, 2019
Title: Valirie R. Vaughn v. Comm’r of Soc. Sec.
============================================================
DOCKET ENTRY: Order to Show Cause Why Action Should Not be Dismissed
for Failure to Prosecute
===========================================================
PRESENT:
                    HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                           Bea Martinez                             n/a
                           Deputy Clerk                       Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                      ATTORNEYS PRESENT FOR DEFENDANT:
      None present                                                  None present

PROCEEDINGS: (IN CHAMBERS)

       On June 28, 2019, after she had missed a second deadline, the Court ordered
Plaintiff to show cause why this action should not be dismissed for her failure to
prosecute it. The Court ordered her to file her motion for judgment on the pleadings
within a certain time frame and advised her of the availability of help from the local pro
se clinic. Instead, on July 24, a friend of hers filed a short “Summary of the Case,”
claiming that Plaintiff is mostly confined to bed. On August 22, Defendant asked that
the Court once again order Plaintiff to show cause why this lawsuit should not be
dismissed.

       That request is granted: once again, Plaintiff must show cause why this lawsuit
should not be dismissed for failure to prosecute. She has repeatedly failed to file
required documents, including not only her motion for judgment on the pleadings but her
proof of service of the complaint, and has been warned several times that her lawsuit
might be dismissed as a result. The Court has no authority to accept or consider the
filing submitted by her friend, which was not signed by Plaintiff. See C.D. Cal. R. 83-
2.2.1 (noting that party acting pro se cannot delegate representation to any other person).
Moreover, as the Court has explained to Plaintiff, help is available to her from the pro
se clinic. If she is unable to prosecute this action herself, she must retain an attorney
who can do so for her. Most Social Security disability-appeal attorneys work on a

MINUTES FORM 11                                                 Initials of Deputy Clerk:bm
CIVIL-GEN
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES--GENERAL


Case No.:     EDCV 19-0103-R (JPR)                                      August 28, 2019
Valirie R. Vaughn v. Comm’r of Soc. Sec.                                        Page 2

-----------------------------------------------------------------


contingency basis, so Plaintiff generally would not need any cash to retain one. The
Social Security Administration may be able to direct Plaintiff to such attorneys.

       Accordingly, Plaintff is ORDERED to show cause in writing no later than 10 days
from the date of this order why this lawsuit should not be dismissed for her failure to
prosecute it. Alternatively, she may file her motion for judgment on the pleadings within
that time frame – bearing her own signature – in which case the order to show cause will
automatically be discharged. The Court will not accept any other type of filing.

     Plaintiff is once again warned that her failure to timely and completely
comply with this order will likely result in dismissal of her action.




MINUTES FORM 11                                                Initials of Deputy Clerk:bm
CIVIL-GEN
